Citation Nr: 1750416	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-30 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits currently sought on appeal.

The issue of entitlement to service connection for a hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in or is otherwise related to his active service. 


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A.  §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal regarding entitlement to service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome - a full grant of the claim - further explanation of how VA has fulfilled the duties to notify and assist is not necessary at this time.

For certain chronic diseases, service connection may be established when a disease shown to be chronic in service has subsequent manifestations of the same chronic disease at a later date.  38 C.F.R. § 3.303(b) (2017).  Tinnitus is expressly considered a chronic disease under application of this regulation.  Fountain v. McDonald, 27 Vet. App. 258 (2017). 

In this case, the Veteran was diagnosed with bilateral tinnitus in a December 2010 VA examination, and credibly testified to experiencing a constant ringing in his ears in sworn testimony before the undersigned in February 2017.  Evidence of a current disability is shown.  

The Veteran is also shown to have served as an operator of heavy construction equipment during his time in the Air Force.  Loud noise exposure during service is conceded as being consistent with the type and circumstances of his service as documented on his DD-214 and military motor vehicle operator's record.  Given the Veteran's testimony about experiencing ringing in his ears during service and the loud noises to which he was exposed, the criteria for an in-service incurrence is met. 

Finally, the Veteran reports experiencing ongoing ringing in his ears since the time of his service.  Tinnitus is notably dissimilar from hearing loss as it is capable of lay observation and description without any specialized skill or training.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience).  As such, the Veteran is competent to testify that he has suffered from tinnitus since service.  Although there have been some internal inconsistencies in the record regarding the exact time at which the onset of tinnitus is described, the Board finds the evidence in equipoise.  The Board resolves all reasonable doubt in the Veteran's favor, and finds that service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for tinnitus is granted.


REMAND

A review of the record reveals that additional evidentiary development is required before the issue of entitlement to service connection for bilateral hearing loss can be adjudicated.  See 38 C.F.R. § 19.9 (2017).  Specifically, a December 2010 VA audiological examiner diagnosed bilateral hearing loss, and opined that the condition was less likely than not related to the Veteran's military service solely because the Veteran's hearing was noted to be normal at his discharge physical.  No further rationale was provided.  The Court of Appeals for Veterans Claims has expressly held that hearing within normal limits at discharge does not preclude service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the rationale is deemed to be inadequate.  Thus, the Veteran must be afforded an additional opportunity for an adequate VA audiological examination to determine the current nature of his claimed hearing loss disability. 

The Board further notes that the Veteran submitted a statement by a private medical provider in August 2015 reflecting a diagnosis of high frequency hearing loss and generally relating such a loss to long term exposure to loud noise "such as heavy equipment in military settings."  However, this too lacked any rationale or supporting explanation as to why that opinion is offered. As such, it has little probative value, and cannot support a grant of service connection without additional detail. 

Nonetheless, VA's duty to assist the Veteran in obtaining an adequate examination is triggered, and the case must be remanded for such. Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, a VA examination with an adequate nexus opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The examiner should review the claims file and complete all necessary testing.  Any noted test result inconsistencies should be explained in plain language.  Given the Veteran's military occupation as a heavy equipment operator, the examiner is directed to assume the Veteran was exposed to excessive noise levels during service.  The examiner is advised that the absence of documented hearing loss during service is not legally determinative in a service connection claim.  Rather, a medical determination is necessary as to the likelihood that a Veteran's post-service audiological findings are medically attributable to his in-service noise exposure as opposed to intercurrent (post-service) causes. For this purpose, the examiner is requested to:

a. Define the current extent of hearing loss;

b. Discuss the Veteran's experienced history of hearing loss symptoms, identifying to the extent possible the time frame of onset for any hearing loss disability identified (such as symptoms during service, during a one year period following service, or symptoms experienced greater than one year post-service);

c. Opine, based on the entirety of the evidence in the claims file including the Veteran's own statements, whether it is at least as likely as not (50 percent or greater probability) that the claimed bilateral hearing loss was caused by or otherwise related to the Veteran's service;

d.  Provide a full and complete rationale for each opinion expressed. If the examiner is unable to offer a requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2.  Undertake any other development deemed warranted, then readjudicate the Veteran's claim. If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


